DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
New corrected drawings in compliance with 37 CFR 1.121(d) are required in this application because the drawings filed 8/8/18 fail to comply with 37 CFR 1.84, for the following reasons:  
Figs. 1-3, 5-7, & 9-10 consist solely of photographs (or photocopies thereof); but applicant fails to explain why these photographs are “only practicable medium for illustrating the claimed invention”, as 37 CFR 1.84(b)(1) requires.  Indeed, the use of line drawings elsewhere in the figures strongly implies that “the subject matter of the application admits of illustration by a drawing,” and that photographs are not “only practicable medium for illustrating the claimed invention.”  
The use of solid gray and/or black shading in Figs. 1-3, 5-7, & 9-10 fails to comply with 37 CFR 1.84(m), because such shading reduces legibility.   
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Applicant is advised to employ the services of a competent patent draftsperson outside the Office, as the U.S. Patent and Trademark Office no longer prepares new drawings. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted 
Specification
The abstract of the disclosure is objected to because it employs legal terminology, specifically, “said”.  Correction is required.  See MPEP § 608.01(b).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5-6, 8, & 10 are rejected under 35 U.S.C. 103 as being unpatentable over Udagawa (20160345729) in view of Arent (4494627).  
Regarding claims 1 & 6, Udagawa teach(es) the structure substantially as claimed, including a support assembly (3, 5) for an article of furniture, the article of furniture having a working surface, the assembly comprising a horizontal support assembly (3g, 3h, & sidewalls therebetween) connected to and supporting said working surface above a ground surface, the horizontal support assembly including a number of hollow tubes (3g, 3h, & sidewalls therebetween) configured to carry electrical/data wires and having end openings at opposite ends thereof (implied by Fig. 12); a plurality of leg assemblies (3a, 3b, 5a, 5b), each leg assembly of the plurality of leg assemblies including a pair of leg members (5a, 5b) joined at a curved portion (3a & 3b, each of which is curved at its bottom end - see Fig. 12), the curved portion sized and 1 capable of being connected to electrical/data wires (24).  It would have been obvious to one of ordinary skill in the art to add an outlet plate, as taught by Arent, to each of the curved portions of Udagawa in order to provide electricity to users in proximity to the leg assemblies.  Hence, Udagawa as modified would teach tubes (3g, 3h, & sidewalls therebetween) with end openings accessible (via 22 of Arent) at said curved portion (3a, 3b), and an outlet plate (22 of Arent) including one or more electrical sockets and data ports connectable to electrical/data wires carried in said one or more hollow tubes.  
Regarding claims 3 & 8, Udagawa as modified teaches an outlet plate (22 of Arent) is mounted to said leg assembly (3a, 3b, 5a, 5b of Udagawa) by unspecified mounting means.  Additionally, the examiner takes OFFICIAL NOTICE that using screws to mount an outlet plate to another component is well-known in the art.  It would have been obvious to one of ordinary skill in the art to substitute screws for the unspecified mounting means of Udagawa as modified, in order to facilitate repair & replacement of the outlet plate.  
Regarding claims 5 & 10, Udagawa teaches leg assemblies (3a, 3b, 5a, 5b) that each include a foot member (5c) connected to said pair of leg members (5a, 5b).  
Regarding claim 6, Udagawa as modified teaches a table (Fig. 8) comprising a table top (31) having a working surface and an underside (Fig. 8), the table top including at least three corners (Fig. 8); a support assembly (3, 5) connected to the underside of said table top and .  
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Udagawa (20160345729) & Arent (4494627) in view of Weller (2726712).  Udagawa as modified teach(es) the structure substantially as claimed, including a tabletop (31) and hollow tubes (3g, 3h, & sidewalls therebetween); but fail(s) to clearly teach mounting brackets.  However, Weller teaches mounting brackets (35) each corresponding to an elongated member (15) and configured to fasten said member to the underside of a table top (37).  It would have been obvious to one of ordinary skill in the art to add mounting brackets, as taught by Weller, between the tabletop & tubes of Udagawa as modified, in order to provide a stronger connection therebetween.  
Allowable Subject Matter
Claims 2, 4, 7, 9, & 11-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW W ING whose telephone number is (571)272-6536. The examiner can normally be reached M-F 8:30 a.m. - 5 p.m.. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Troy can be reached on (571) 
/MATTHEW W ING/Primary Examiner, Art Unit 3637


    
        
            
        
            
        
            
        
            
        
            
    

    
        1 Since powerline networking can be used to route data flows through electrical outlets & wiring, the examiner submits that the outlets of Arent’s outlet plate can therefore be characterized as “electrical sockets and data ports”.